[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                    ________________________                  FILED
                                                     U.S. COURT OF APPEALS
                           No. 10-12926                ELEVENTH CIRCUIT
                                                           JUNE 15, 2012
                       Non-Argument Calendar
                                                            JOHN LEY
                     ________________________
                                                             CLERK

                D. C. Docket No. 0:09-cr-60184-WJZ-3


UNITED STATES OF AMERICA,

                                                             Plaintiff-Appellee,
                                   versus

PETER EDWIN STUYVESANT,

                                                       Defendant-Appellant.

                     ________________________

              Appeal from the United States District Court
                  for the Southern District of Florida
                    ________________________

                            (June 15, 2012)


Before EDMONDSON, MARTIN and ANDERSON, Circuit Judges.
PER CURIAM:



       Peter Edwin Stuyvesant appeals his total 240-month mandatory minimum

sentence for conspiracy to and attempt to possess with intent to distribute 5

kilograms or more of cocaine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A),

and 846. No reversible error has been shown; we affirm.

       Based on Stuyvesant’s total offense level and his criminal history category,

the presentence investigation report (“PSI”) calculated his advisory guidelines

range as 135 to 168 months’ imprisonment.1 But because the statutory mandatory

minimum sentence for each of Stuyvesant’s offenses was 20 years, see 21 U.S.C.

§ 841(b)(1)(A), the PSI concluded that his guidelines range was 240 months’

imprisonment, pursuant to U.S.S.G. § 5G1.2(b).2

       In his objections to the PSI and at the sentencing hearing, Stuyvesant urged

the district court to consider a downward departure, pursuant to U.S.S.G. § 5H1.4,

based on his chronic hepatitis C, his end-stage liver disease, and his urgent need

for a liver transplant. The district court rejected Stuyvesant’s request and

sentenced him to 240 months’ imprisonment.

       1
           Stuyvesant does not challenge the PSI’s guidelines calculations on appeal.
       2
        Before trial, the government filed a notice, pursuant to 21 U.S.C. § 851, for an enhanced
sentence based on Stuyvesant’s earlier felony drug conviction.

                                                  2
       On appeal, Stuyvesant challenges the district court’s denial of his downward

departure motion. He concedes, however, that -- absent such a departure -- he is

subject to a 20-year statutory mandatory minimum sentence, pursuant to section

841(b)(1)(A).

       “It is well-settled that a district court is not authorized to sentence a

defendant below the statutory mandatory minimum unless the government filed a

substantial assistance motion pursuant to 18 U.S.C. § 3553(e) and U.S.S.G. §

5K1.1 or the defendant falls within the safety-valve of 18 U.S.C. § 3553(f).”

United States v. Castaing-Sosa, 530 F.3d 1358, 1360 (11th Cir. 2008). Here, the

government did not file a substantial assistance motion and Stuyvesant -- who has

three criminal history points -- was ineligible for safety-valve relief. Thus, the

district court lacked discretion to sentence Stuyvesant below the statutory

mandatory minimum sentence of 20 years’ imprisonment.3

       On appeal, Stuyvesant requests that we reevaluate whether, in the light of

United States v. Booker, 125 S. Ct. 738 (2005), a district court has authority to

grant a departure below the statutory mandatory minimum sentence. We have

already answered this question in the negative, concluding that “the district court


       3
       Although the district court erred in stating that it had discretion to depart below the
mandatory minimum sentence, such error was harmless because it did not affect the sentence
imposed. See Williams v. United States, 112 S. Ct. 1112, 1120-21 (1992).

                                                3
remains bound by statutes designating mandatory minimum sentences even after

the remedial holding of [Booker].” Castaing-Sosa, 530 F.3d at 1362.

      AFFIRMED.




                                       4